Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/14/2020 and IDS filed on 5/14/2020. 
Claims 1-9 are pending.

Priority
3.	The examiner acknowledges the present application has a priority date of 5/14/2019 from a German application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rechkemmer et al. (U.S. Pub. No. 2021/0094435 A1).

As per claim 1, Rechkemmer discloses:
A method for electrically charging an energy storage of a motor vehicle at a motor vehicle external charger comprising: at least one charging constraint specified by a user of the motor vehicle specifically for the upcoming charging process of the energy storage is detected (See Figure 1, i.e. user input , See Para [0023], i.e. optimizing criteria…performance… driver may select one of the optimizing criteria…range, See Para [0029]-[0031], i.e. driver may give feedback…drive the vehicle at 6:30am, See Para [0044], i.e. user…change the charging/discharging profile, See Para [0050]-[0055], i.e. user may select a quick charge), and a charging current for the upcoming charging process is determined depending on the at least one charging constraint, and the charging process is performed depending on the charging current determined (See Para [0024], i.e. charging profile … used to generate charging currents for the power storage device, See Para [0057], i.e. charging device…maximum , minimum current, See Para [0056]-[0075], See Figure 4B, i.e. charging current –[Prior art with user input generate charge profile, which constraint a charge according to the user input, controlling the charge current (i.e. rapid charge…minimum current…maximum current) is considered as teaching the limitations as cited above]).

at least one of the following: target state of charge of the energy storage, which the energy storage should at least have after the charging process; minimum range, which should be at least reachable with the motor vehicle after the charging process under specified driving conditions; target charging time, which the charging process should at least and/or at most take; price and/or efficiency condition, according to which costs and/or a power loss of the charging process is to be minimized; and air-conditioning constraint, which indicates whether an interior of the motor vehicle is to be air-conditioned during the charging process  (See Figure 1, i.e. user input , See Para [0023], i.e. optimizing criteria…performance… driver may select one of the optimizing criteria…range, See Para [0029]-[0031], i.e. driver may give feedback…drive the vehicle at 6:30am, See Para [0044], i.e. user…change the charging/discharging profile, See Para [0050]-[0055], i.e. user may select a quick charge).

As per claim 3, Rechkemmer discloses all of the features of claim 2 as discloses above wherein Rechkemmer also discloses wherein if the user specifies both a target charging time and a target state of charge or a minimum range as the at least one charging constraint, a selection option for the user to select the target state of charge and/or the minimum range is restricted depending on the target charging time specified by the user, and/or a selection option for the user to select the target charging time is restricted depending on the target state of charge specified by the user and/or depending on the minimum range  (See Figure 1, i.e. user input , See Para [0023], i.e. 

As per claim 4, Rechkemmer discloses all of the features of claim 3 as discloses above wherein Rechkemmer also discloses wherein restriction is determined depending on a currently possible maximum charging power up to which the energy storage can currently be charged during the upcoming charging process (See Figure 1, i.e. user input , See Para [0023], i.e. optimizing criteria…performance… driver may select one of the optimizing criteria…range, See Para [0029]-[0031], i.e. driver may give feedback…drive the vehicle at 6:30am, See Para [0044], i.e. user…change the charging/discharging profile, See Para [0050]-[0055], i.e. user may select a quick charge).

As per claim 5, Rechkemmer discloses all of the features of claim 1 as discloses above wherein Rechkemmer also discloses wherein optimization variable to be optimized during the charging process while maintaining the at least one charging constraint is specified depending on the at least one charging constraint, and the charging current is determined depending on the specified optimization variable (See Figure 1, i.e. user input , See Para [0023], i.e. optimizing criteria…performance… driver may select one of the optimizing criteria…range, See Para [0029]-[0031], i.e. driver may prior construct an optimize charge profile based on user input, the current output correspond to the charge profile – therefore teaching the optimization as cited above]).

As per claim 6, Rechkemmer discloses all of the features of claim 5 as discloses above wherein Rechkemmer also discloses wherein during the charging process, state of charge of the energy storage is maximized as the optimization variable, particularly at least if no target state of charge and/or no minimum range is specified as the charging constraint; and/or charging time is minimized as the optimization variable, particularly at least if no target charging time is specified as the charging constraint; and/or charging costs and/or a power loss are minimized during charging (See Para [0024], i.e. charging profile … used to generate charging currents for the power storage device, See Para [0057], i.e. charging device…maximum , minimum current, See Para [0056]-[0075], See Figure 4B, i.e. charging current –[Prior art charge the battery in order to reach certain SOC (See Figure 4A), considered as the optimization process as cited above]).

As per claim 7, Rechkemmer discloses all of the features of claim 1 as discloses above wherein Rechkemmer also discloses wherein at least one current status parameter, particularly a current temperature, of the energy storage is determined and the charging current is determined depending on the at least one current status parameter (See Para [0058], i.e. current state, Para [0031], i.e. temperature changes, 

As per claim 8, Rechkemmer discloses all of the features of claim 1 as discloses above wherein Rechkemmer also discloses wherein check is performed during the charging process if the at least one specified charging constraint is maintainable, and if not, the charging current is changed (See Para [0024]-[0027], i.e. weighting factors…priority…default choice, See Para [0036]-[0047] –[prior art charge is weighted and prioritize, therefore if a constraint is not maintainable, a more prioritize constraint would override it, therefore teaching the limitations as cited above]).

As per claim 9, Rechkemmer discloses:
A control device for controlling a charging process for electrically charging an energy storage of a motor vehicle (See Figure 2, i.e. electric vehicle 2000) at a motor vehicle external charger (See Figure 2, i.e. charging device) , wherein control device is adapted to determine a charging current for the upcoming charging process depending on at least one detected charging constraint specified by a user of the motor vehicle specifically for the upcoming charging process for charging the energy storage (See Figure 1, i.e. user input , See Para [0023], i.e. optimizing criteria…performance… driver may select one of the optimizing criteria…range, See Para [0029]-[0031], i.e. driver may give feedback…drive the vehicle at 6:30am, See Para [0044], i.e. user…change the charging/discharging profile, See and to perform the charging process depending on the determined charging current (See Para [0024], i.e. charging profile … used to generate charging currents for the power storage device, See Para [0057], i.e. charging device…maximum , minimum current, See Para [0056]-[0075], See Figure 4B, i.e. charging current –[Prior art with user input generate charge profile, which constraint a charge according to the user input, controlling the charge current (i.e. rapid charge…minimum current…maximum current) is considered as teaching the limitations as cited above]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/NHA T NGUYEN/           Primary Examiner, Art Unit 2851